Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 12, 2021                                                                                       Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  162563(52)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  MELISSA SCHAIBLE, as Conservator for                                                                                 Justices
  ADRIANA ELAINE HOBBS,
            Plaintiff-Appellee,
                                                                      SC: 162563
  v                                                                   COA: 349645
                                                                      Saginaw CC: 17-032339-NH
  JACQUELYN A. ROBINSON, M.D., and
  VALLEY OB-GYN CLINIC, PC,
           Defendant-Appellant,
  and

  IVAN TRINH, M.D., JENNIFER L.
  LANGSCHWAGER, R.N., CASSANDRA K.
  LANGE, R.N., COVENANT MEDICAL
  CENTER, INC., and COVENANT
  HEALTHCARE SYSTEM,
             Defendants.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing her answer is GRANTED. The answer submitted on March 15, 2021, is accepted as
  timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    May 12, 2021

                                                                                Clerk